DETAILED ACTION
Status of Application
Claims 18-20 have been examined in this application. Claims 21-37 are withdrawn as being drawn to an unelected invention. Claims 1-7 are cancelled. Claim 18 is amended. Claims 20-37 are new. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Election/Restrictions
Newly submitted claims 21-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-28 are drawn to an apparatus that has separate utility from the method of Claims 18-20. For example, Claims 21-28 use the inertial reference system to determine a first absolute position of the first vehicle (presumably the first vehicle - claim only recites “the vehicle” - based on its dependence on the data from the star vision system associated with the first vehicle). Claims 18-20 determine the location from a star vision system on the 
	Claims 29-37 are drawn to an apparatus that has separate utility from the method of Claims 18-20 (it is noted that Claims 31-32 and Claims 36-37 contain separate species). For example, Claims 29-37 are drawn to the first vehicle using star image to determine absolute position (preamble of Claims 19) and comprising a first vision system, while the second vehicle determines absolute position using geographic data (which the specification associates with the system including the non-star gazer) and a star vision system (preamble of Claim 29 and claim 31). Claims 29-37 claim an unclear system, whose possible combination of parts allow for the performance of methods other than that of Claims 18-20. Moreover, Claims 18-20 comprises a star vision system (Claim 31, it is noted that the preamble of Claim 29 has the first vehicle reporting absolute position via stars. This is never used in the claims and contradicts Claim 31) and therefrom an absolute position is determined. Claims 18-20 do not require that the first vehicle include a use the inertial reference system to determine a first absolute position of the first vehicle. Moreover, the relative position of the first vehicle in Claim 29 is determined using the second communication which includes a second absolute position of the second vehicle. Claim 18 determines the relative position of the first vehicle using a first location of the second vehicle. These are two different ways of determining the relative position and have separate utility (different positions of the 

Response to Arguments
Applicant’s arguments with respect to new claims 21-37 being part of Invention III are addressed in the restriction section above.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  the claims should consistently use the same language throughout the claims. For example, “the absolute position of a first vehicle” instead of “the absolute position” or “the first location of the second” instead of “the first location”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim(s) 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 18 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim recites that the second vehicle’s relative navigation system provides the first location 
Claim(s) 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 18 and for failing to cure the deficiencies listed above. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Does claim 20 depend from Claim 19 or 18 (where is the first instance of “the update”)? It is interpreted to depend from Claim 18.	What does “the first position” refer to? It is unclear what is being claimed. Any updating of a position following an initial position determination reads on the limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (DE 102013003588A1 - Translation used for citation purposes) in view of Skilton et al. (US 2020/0025571 A1).
As per Claim 18, Siegel discloses a method of determining an absolute position of a first vehicle, the method comprising: ([0032]  F2 (second vehicle) determines is position a2 via satellite);	providing, via a relative navigation system on the second vehicle (Examiner’s notes: the different claimed systems read on different processes within the processing system. Moreover, Skilton et al. discloses separate units which use an inertial reference system (items 110) and a navigation system which corrects the relative navigation system (item 115, 160, 170)), the first location to the first vehicle ([0035]; F2 (Second vehicle) provides relative position information r21 relative to F2 and sends the relative position information r21 to F2);	determining, via the relative navigation system on the second vehicle, a first relative position between the first vehicle and the second vehicle using at least one signal communicated between the first vehicle and the second vehicle, the at least one signal including at least the first location ([0035]; R2 receiving the relative position information r12 from F1).	determining, via the inertial reference system on the second vehicle, the absolute position using at least the first relative position and the first location ([0035]; “The absolute position determination a1 of the vehicle F1 takes place on the basis of a transformation of the absolute position a2 of the vehicle F2 by means of the results of the two relative position determinations r12, r21 of the two vehicles F1, F2”).	Siegel does not disclose:	receiving, via an inertial reference system on a second vehicle, image data from a vision system mounted on the second vehicle;	determining, via the inertial reference system on the second vehicle, a first location of the second vehicle using at least positions of stars in the image data (In other words, Siegel does not disclose the claimed particularities of vehicle 2 determines its location).	However, Skilton et al. teaches:	receiving, via an inertial reference system on a second vehicle, image data from a vision system mounted on the second vehicle ([0059]);	determining, via the inertial reference system on the second vehicle, a first location of the second vehicle using at least positions of stars in the image data ([0059]; It is further noted).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skilton et al. to provide the aforementioned limitations taught by Skilton et al. with the motivation of improving the accuracy of position determining and navigation (Background).

As per Claim 20, Siegel discloses the method of claim 18, further comprising:	providing the update to the absolute position from the first vehicle to the second vehicle ([0040] updated absolute position values are sent to other vehicles);	determining a second relative position between the first vehicle and the second vehicle; and	providing an update to the first position using the update of the absolute position and the second relative position (The last two limitations read on a repetition of the steps in Claim 18).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (DE 102013003588A1 - Translation used for citation purposes) in view of Skilton et al. (US 2020/0025571 A1) further in view of Pan (US 2018/0284293 A1).
As per Claim 19, Siegel does not disclose the method of claim 18, further comprising:
Pan teaches using a camera in determining a corrected relative position ([0101]; Siegel disclosing that the relative position is used in determining the absolute position) and a base station being used to correct location data ([0098]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.